  Case 1:15-cv-03707-ALC-SLC Document 142 Filed 12/07/20 Page 1 of 1

Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000


Lauren J. Zimmerman
Associate
212 390 9068
lzimmerman@selendygay.com




December 6, 2020


Via ECF

The Honorable Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:     Mena v. City of New York, et al., No. 1:15-cv-03707-ALC-SLC

Dear Judge Cave,

       Selendy & Gay PLLC represents Plaintiff Geraldo Mena pro bono in this
matter. In accordance with our December 4, 2020 email to Chambers, we write
to notify the Court that Mr. Mena’s parole hold has not been resolved and he
remains in D.O.C. custody. Consequently, Mr. Mena will not be available to
attend the mediation scheduled for this coming Friday, December 11 (the “Me-
diation”).

       Plaintiff respectfully requests that the Mediation be adjourned for a date
in late January. Additionally, in light of the requested Mediation adjourn-
ment, Plaintiff and Defendants jointly request a corresponding adjournment of
the briefing schedule for our respective mediation statements, which are due
tomorrow, December 7.
                                   Plaintiff's Letter-Motion requesting an adjournment of the
                                   Settlement Conference (ECF No. 141) is GRANTED, and the
                                   Settlement Conference is ADJOURNED to Thursday, January 28,
Respectfully submitted,            2021 at 2:00 pm, with the parties' settlement submissions due
                                   Friday, January 22, 2021. The Settlement Conference will proceed
/s/ Lauren J. Zimmerman            on Zoom, arranged by Plaintiff, as the parties requested, and the
                                   conference will otherwise proceed in accordance with the terms
Lauren J. Zimmerman                set forth in the Settlement Conference Scheduling Order (ECF No.
                                   138).
cc: Counsel of Record (via ECF)
                                    The Clerk of Court is respectfully directed schedule this conference
                                    as a Settlement Conference, even though it will take place by
                                    videoconference and to close ECF No. 141.

                                    SO-ORDERED 12/7/2020
